[Cite as State v. Roberson, 2021-Ohio-3162.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                   v.

                                CHRISTOPHER ROBERSON,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 JE 0005


                                   Criminal Appeal from the
                       Court of Common Pleas of Jefferson County, Ohio
                              Case No. 2018-DL-081, 19 CR 157

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                               JUDGMENT:
                                                 Affirmed



Atty. Jane M. Hanlin, Prosecutor, Atty. Samuel A. Pate, Assistant Prosecutor, 16001 State
Route 7, Steubenville, Ohio 43952, for Plaintiff-Appellee and

Atty. Charles D. Amato, 991 Main Street, Wellsville, Ohio 43968, for Defendant-
Appellant.
                                                                                         –2–


                                          Dated:
                                     September 6, 2021

Donofrio, J.

         {¶1}    Defendant-appellant, Christopher Roberson, appeals from a Jefferson
County Juvenile Division judgment binding him over as an adult to the General Division
of the Common Pleas Court on charges of attempted murder, felonious assault, carrying
a concealed weapon, possession of cocaine, and having a weapon while under a
disability.
         {¶2}    A complaint was filed against appellant in juvenile court on September 21,
2018, alleging that appellant committed acts that would constitute felonies if committed
by an adult. These alleged acts would have constituted attempted murder and felonious
assault, with firearm specifications. Appellant was 15 years old at the time the acts were
committed. The complaint was later amended to add acts that would constitute carrying
a concealed weapon, possession of drugs, and having weapons while under a disability,
         {¶3}   On June 14, 2019, appellant was apprehended and placed in detention by
the Steubenville Police Department.
         {¶4}   On June 18, 2019, plaintiff-appellee, the State of Ohio, filed a motion asking
the juvenile court to relinquish jurisdiction to the general division of the common pleas
court.
         {¶5}   The juvenile court held a probable cause hearing on July 18, 2019. It found
probable cause for each of the charges.
         {¶6}   Next, the juvenile court held an amenability hearing on October 1, 2019.
The court heard evidence from the psychologist who interviewed appellant and took
documentary evidence from both parties. The court then analyzed the matter pursuant
to R.C. 2152.12(B). Pursuant to the statute, the court found that appellant was 15 years
old both at the time of the acts charged and at the time of the hearing. It noted that it had
already found probable cause to believe appellant committed the acts charged at the
probable cause hearing. The court then went on to analyze the statutory factors in detail
in favor of and against transfer to the general division. It concluded that appellant was
not amenable to care or rehabilitation in a facility designed for the care and rehabilitation
of delinquent children. Additionally, it found the safety of the community required that


Case No.20 JE 0005
                                                                                         –3–


appellant be subject to adult sanctions. The court found that the factors in favor of transfer
outweighed the factors against transfer. Therefore, the juvenile court ordered the matter
transferred to the general division of the common pleas court.
       {¶7}    A Jefferson County Grand Jury subsequently indicted appellant on one
count of attempted murder, a first-degree felony in violation of R.C. 2923.02(A), with a
firearm specification; one count of felonious assault, a second-degree felony in violation
of R.C. 2903.11(A)(2), with a firearm specification; one count of carrying a concealed
weapon, a fourth-degree felony in violation of R.C. 2923.12(A)(2); one count of
possession of drugs, a fifth-degree felony in violation of R.C. 2925.11(A)(C)(4)(a); and
one count of having weapons under a disability, a third-degree felony in violation of R.C.
2923.13(A)(1). Appellant initially entered a not guilty plea.
       {¶8}    Subsequently, after negotiations with the state, appellant entered into a
plea agreement. Pursuant to the agreement, the state dismissed the attempted murder
charge and amended the felonious assault charge to a charge of aggravated assault.
Appellant then entered a guilty plea to the amended charges. The trial court accepted
appellant’s plea and proceeded to sentencing.
       {¶9}    The trial court sentenced appellant to 12 months for aggravated assault,
three years for the firearm specification, 12 months for carrying a concealed weapon, 12
months for possession of drugs, and 12 months for having weapons while under a
disability. The court ordered the aggravated assault sentence and the firearm sentence
to be served consecutive to each other and to the other sentences. It ordered the other
three sentences to be served concurrent with each other. So appellant’s aggregate
sentence was five years.
       {¶10}    Appellant filed a timely notice of appeal on February 28, 2020. He now
raises a single assignment of error.
       {¶11}    Appellant’s sole assignment of error states:

               THE TRIAL COURT/JUVENILE COURT ERRED BY BINDING-
       OVER/TRANSFERRING THE CASE FROM JUVENILE COURT AND
       ALLOWING THE PROCEEDINGS TO TAKE PLACE IN THE JEFFERSON
       COUNTY COURT OF COMMON PLEAS WITH APPELLANT BEING
       TRIED AS AN ADULT.


Case No.20 JE 0005
                                                                                          –4–


      {¶12}    Appellant argues the juvenile court should not have bound him over to the
general division of the common pleas court.               Appellant then cites to R.C.
2152.12(A)(1)(a), which provides:

              (A)(1)(a) After a complaint has been filed alleging that a child is a
      delinquent child for committing an act that would be aggravated murder,
      murder, attempted aggravated murder, or attempted murder if committed
      by an adult, the juvenile court at a hearing shall transfer the case if either of
      the following applies:

              (i) The child was sixteen or seventeen years of age at the time of the
      act charged and there is probable cause to believe that the child committed
      the act charged.

              (ii) The child was fourteen or fifteen years of age at the time of the
      act charged, section 2152.10 of the Revised Code provides that the child is
      eligible for mandatory transfer, and there is probable cause to believe that
      the child committed the act charged.

      {¶13}    Appellant points out that at the time the offense was committed he was 15
years old. He then focuses on R.C. 2152.12(A)(1)(a)(ii). Under that section, appellant
asserts that the only possible basis for transfer is under R.C. 2152.10(A)(1)(b), which
provides:

              (A) A child who is alleged to be a delinquent child is eligible for
      mandatory transfer and shall be transferred as provided in section 2152.12
      of the Revised Code in any of the following circumstances:

              (1) The child is charged with a category one offense and either of the
      following apply:

              ***

              (b) The child was fourteen or fifteen years of age at the time of the
      act charged and previously was adjudicated a delinquent child for


Case No.20 JE 0005
                                                                                          –5–


       committing an act that is a category one or category two offense and was
       committed to the legal custody of the department of youth services upon the
       basis of that adjudication.

       {¶14}    Appellant asserts that upon a closer look, this section does not apply to
him because he was never committed to the legal custody of youth services upon the
basis of an adjudication. Thus, he concludes that the juvenile court was not under an
obligation of mandatory transfer.
       {¶15} Initially, we must point out that the transcript of the proceedings in the
juvenile court was not filed. The transcripts that we have include the arraignment, pretrial,
and combined plea and sentencing hearing, all of which occurred in the general division
of the common pleas court after appellant was bound over. Because we do not have the
transcript from the amenability hearing, we must presume the validity of the juvenile
court’s factual findings.
       {¶16}    A juvenile court enjoys wide latitude to retain or relinquish jurisdiction, with
the ultimate decision lying in its sound discretion. State v. Watson, 47 Ohio St.3d 93, 95,
547 N.E.2d 1181 (1989). A decision regarding a bindover should not be reversed absent
an abuse of discretion. State v. Golphin, 81 Ohio St.3d 543, 546, 692 N.E.2d 608 (1998).
Abuse of discretion connotes more than an error of law or of judgment; it implies that the
court's attitude is unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio
St.2d 151, 157, 404 N.E.2d 144 (1980).
       {¶17}    As the state points out, in this case appellant was subject to discretionary
transfer, not mandatory transfer. Appellant’s argument is misplaced as it focuses on
R.C.2152.12(A), which deals with mandatory transfer. The applicable statutory section is
R.C. 2152.12(B), which deals with discretionary transfer. It provides:

       (B) Except as provided in division (A) of this section, after a complaint has
       been filed alleging that a child is a delinquent child for committing an act
       that would be a felony if committed by an adult, the juvenile court at a
       hearing may transfer the case if the court finds all of the following:




Case No.20 JE 0005
                                                                                       –6–


      (1) The child was fourteen years of age or older at the time of the act
      charged.

      (2) There is probable cause to believe that the child committed the act
      charged.

      (3) The child is not amenable to care or rehabilitation within the juvenile
      system, and the safety of the community may require that the child be
      subject to adult sanctions. In making its decision under this division, the
      court shall consider whether the applicable factors under division (D) of this
      section indicating that the case should be transferred outweigh the
      applicable factors under division (E) of this section indicating that the case
      should not be transferred. The record shall indicate the specific factors that
      were applicable and that the court weighed.

R.C. 2152.12(B).
      {¶18}   After the juvenile court has found the juvenile was 14 years or older at the
time of the act charged and that there was probable cause to believe that the juvenile
committed the act charged, it must weigh the factors for and against transfer in
determining whether the juvenile is amenable to care or rehabilitation in the juvenile
system and considering the safety of the community.
      {¶19}   The juvenile court shall consider the following factors in favor of transfer:

      (1) The victim of the act charged suffered physical or psychological harm,
      or serious economic harm, as a result of the alleged act.

      (2) The physical or psychological harm suffered by the victim due to the
      alleged act of the child was exacerbated because of the physical or
      psychological vulnerability or the age of the victim.

      (3) The child's relationship with the victim facilitated the act charged.

      (4) The child allegedly committed the act charged for hire or as a part of a
      gang or other organized criminal activity.



Case No.20 JE 0005
                                                                                        –7–


      (5) The child had a firearm on or about the child's person or under the child's
      control at the time of the act charged, the act charged is not a violation of
      section 2923.12 of the Revised Code, and the child, during the commission
      of the act charged, allegedly used or displayed the firearm, brandished the
      firearm, or indicated that the child possessed a firearm.

      (6) At the time of the act charged, the child was awaiting adjudication or
      disposition as a delinquent child, was under a community control sanction,
      or was on parole for a prior delinquent child adjudication or conviction.

      (7) The results of any previous juvenile sanctions and programs indicate
      that rehabilitation of the child will not occur in the juvenile system.

      (8) The child is emotionally, physically, or psychologically mature enough
      for the transfer.

      (9) There is not sufficient time to rehabilitate the child within the juvenile
      system.

R.C. 2152.12(D).
      {¶20}     The juvenile court shall consider the following factors against transfer:

      (1) The victim induced or facilitated the act charged.

      (2) The child acted under provocation in allegedly committing the act
      charged.

      (3) The child was not the principal actor in the act charged, or, at the time
      of the act charged, the child was under the negative influence or coercion
      of another person.

      (4) The child did not cause physical harm to any person or property, or have
      reasonable cause to believe that harm of that nature would occur, in
      allegedly committing the act charged.

      (5) The child previously has not been adjudicated a delinquent child.



Case No.20 JE 0005
                                                                                           –8–


       (6) The child is not emotionally, physically, or psychologically mature
       enough for the transfer.

       (7) The child has a mental illness or intellectual disability.

       (8) There is sufficient time to rehabilitate the child within the juvenile system
       and the level of security available in the juvenile system provides a
       reasonable assurance of public safety.

R.C. 2152.12(E).
       {¶21}   The juvenile court in this case addressed each of the applicable statutory
factors in reaching its decision. The court found the following regarding the factors in
favor of transfer. It was fair to infer that both victims suffered some psychological harm
by virtue of the fact that they were in a vehicle when it was struck by gunfire by appellant
(R.C. 2152.12(D)(1)). Strong evidence supports a finding that the shooting was due to
gang activity, with the intended victim being a member of a rival gang (R.C.
2152.12(D)(4)). Appellant and his brother (and co-defendant) fired shots from guns in
their possession at two people in a motor vehicle (R.C. 2152.12(D)(5)). Appellant had
been adjudicated delinquent on a prior occasion in Franklin County, was on probation in
Jefferson County at the time of the offenses, and has had numerous probation violations
(R.C. 2152.12(D)(6)). Dr. Thomas Gazley, the doctor who examined appellant, opined
that appellant would benefit from a structured, therapeutic, heavily consequence-oriented
treatment environment, which the juvenile justice system might be able to offer (R.C.
2152.12(D)(7)).    Dr. Gazley stated that appellant is not intellectually disabled, has
average verbal intelligence, understands the nature and objective of the legal process,
and has the capacity to assist in his defense (R.C. 2152.12(D)(8)). The court received
conflicting evidence as to whether there was sufficient time to rehabilitate appellant within
the juvenile system. The state emphasized the safety of the community and appellant’s
repeated probation violations while Dr. Gazley opined that appellant could possibly be
rehabilitated in the juvenile system (R.C. 2152.12(D)(9)).
       {¶22} The court found the following regarding the factors weighing against
transfer. There is an allegation that the intended victim had previously shot at appellant
and his brother; however, at the time of this incident, the victim was simply riding in a car


Case No.20 JE 0005
                                                                                       –9–


(R.C. 2152.12(E)(2)). Appellant was one of the principal actors (R.C. 2152.12(E)(3)).
While no injury occurred to the intended victim, there was clearly an attempt to cause
serious physical harm to the intended victim and appellant’s actions could have resulted
in serious physical harm to an unintended victim (R.C. 2152.12(E)(4)). Appellant does
not suffer from any mental illness (R.C. 2152.12(E)(7)).
       {¶23} After analyzing all of these factors, the court found that appellant and his
brother fired multiple shots at two individuals in a motor vehicle. The shooting was a
premeditated, planned act as part of gang activity. Appellant has multiple family members
who are engaged in criminal activity. Appellant understands the nature of the legal
proceedings and has the capacity to aid in his defense. Appellant absconded from the
court’s jurisdiction and remained a fugitive for nine months during which time he did not
attend school. When he was apprehended, appellant had a loaded firearm and 13
baggies of cocaine on his person. While he was on the run, appellant travelled between
Cleveland, Columbus, and Steubenville, Ohio and Pittsburgh, Pennsylvania. Appellant
has been on community control since 2016, and has engaged in repeated and escalating
criminal activity.
       {¶24} Based on all of the above, the juvenile court determined that appellant is
not amenable to care or rehabilitation in a juvenile facility and that the safety of the
community requires that he is subject to adult sanctions.
       {¶25}    The juvenile court thoroughly considered and weighed all of the relevant
factors in deciding to transfer jurisdiction. And without a transcript of the amenability
hearing, we can presume that the court’s factual findings are valid. There is no indication
that the juvenile court abused its discretion in transferring jurisdiction to the general
division of the common pleas court.
       {¶26}    Accordingly, appellant’s sole assignment of error is without merit and is
overruled.
       {¶27}    For the reasons stated above, the trial court’s judgment is hereby affirmed.



Robb, J., concurs.

D’Apolito, J., concurs.


Case No.20 JE 0005
[Cite as State v. Roberson, 2021-Ohio-3162.]




        For the reasons stated in the Opinion rendered herein, the sole assignment of error
is overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Jefferson County, Ohio, is affirmed. Costs to be waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.